Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 04/15/2014 has been entered.  Claims 7, 8, and 10 were previously cancelled. Claims 15 – 20 were previously withdrawn.  Clam 21 was added.  Claims 1 – 6, 9, 11 – 14, and 21 are currently pending in the application.   

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 9 have been fully considered but are not persuasive.
Regarding the argument “CN ’416 does not describe that the ventilating flap 18 or even a portion of the ventilating flap 18 is detachably attached to the mounting plate 12 via the locking protrusions 15”, as recited on Pages 8 – 9 of the Remarks, the Examiner respectfully disagrees. The locking projections 15 attach the valve frame 14 (which includes ventilating flap 18) to mounting plate 12, as recited in lines 1-3 of Page 6 of the machine translation.  The term “locking” implies frame 14 is both attachable and detachable from plate 12 via the locking projection 15.  Therefore, each and every limitation of Claim 1 is taught by CN ’416 and the rejection is upheld. 
The arguments that the dependent claims are in condition for allowance because they depend from Claims 1 and 9, as recited on Page 9 of the Remarks are moot because Claims 1 and 9 are not allowable.  Please see the response to the Claims 1 and 9 arguments above for further detail. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9, 13, 14, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 110030416 (machine translation cited below and made of record) .

CN ‘416 discloses the following claimed structural limitations of claim 1: An assembly for acoustically insulating a cabin of a vehicle (see abstract and first paragraph of second page), the assembly comprising: 
at least one air exchange port configured in an outer panel of the vehicle for exchanging air between the cabin and a surrounding area of the vehicle (see background section of pages 1 – 2, see also FIGs 1 – 7 with frame 14 forming the port); and 
a functional component (see wing plate of first paragraph of page 2 and first half of page 3 with wing plate 18 of the FIGs) comprising an acoustically insulating surface (see last paragraph of page 5) and a vehicle component performing a vehicle function other than isolation (see page 3, later part of third paragraph), a portion of the functional component detachably attached to the outer panel (via locking projections 15), wherein the acoustically insulating surface of the functional component and the outer panel define an airflow passage between the at least one air exchange port and the cabin (see background section of pages 1 – 2 and see at least FIGs 1 – 7), and wherein the functional component is positioned proximal to the at least one air exchange port (see FIGs 1 – 7).

CN ‘416 discloses the following claimed structural limitations of claim 9: A soundproofing assembly for acoustically insulating a cabin of a vehicle (see abstract and first paragraph of second page), the soundproofing assembly comprising: 

a functional component (see wing plate of first paragraph of page 2 and first half of page 3 with wing plate 18 of the FIGs) comprising an acoustically insulating surface (see last paragraph of page 5), a portion of the acoustically insulating surface detachably attached to the fender panel (via locking projections 15), wherein the acoustically insulating surface of the functional component and the fender panel define an airflow passage in fluid communication with the at least one air exchange port (see background section of pages 1 – 2 and see at least FIGs 1 – 7), wherein the functional component is shaped in a geometrical configuration to adjust an airflow rate through the airflow passage (see final paragraph of page 3 through first paragraph of page 4), and wherein the acoustically insulating surface of the functional component is positioned proximal to the at least one air exchange port for acoustically insulating the cabin of the vehicle (see background section of pages 1 – 2 and see at least FIGs 1 – 7).

Regarding claims 4 and 13, CN ‘416 further discloses wherein the acoustically insulating surface of the functional component is made of an acoustically insulating material (see final paragraph of page 5).

CN ‘416 discloses the following claimed structural limitations of the combination of claims 1 and 21: An assembly for acoustically insulating a cabin of a vehicle (see abstract and first paragraph of second page), the assembly comprising: 
at least one air exchange port configured in an outer panel of the vehicle for exchanging air between the cabin and a surrounding area of the vehicle (see background section of pages 1 – 2, see also FIGs 1 – 7 with frame 14 forming the port); and 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110030416 (machine translation cited below and made of record) as applied above and in view of BASF Polyurethanes for Automotive Enthusiasts (made of record).
Regarding claim 2, CN ‘416 is vague regarding manufacturing details of the acoustically insulating surface and thus does not expressly disclose wherein the acoustically insulating surface includes an acoustically insulating material sprayed onto the surface of the functional component.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize the known technique taught by BASF, such as a spray material for acoustic insulation, on the apparatus of CN ‘416 as a means to meet design criteria for the functional component.

Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 110030416 (machine translation cited below and made of record) as applied above and in view of 3M Automotive Acoustic Solutions (Quietly Reducing Vehicle Weight, made of record).
Regarding claims 3 and 11, CN ‘416 is vague regarding manufacturing details of the acoustically insulating surface and thus does not expressly disclose:
Claim 3: wherein the acoustically insulating surface includes one or more layers of an acoustically insulating material detachably affixed to the surface of the functional component
Claim 11: wherein the acoustically insulating surface is made of one of an acoustically insulating material sprayed onto the functional component and one or more layers of an acoustically insulating material detachably attached to the functional component

3M, however, teaches an array of automotive acoustic insulating solutions, including wherein the acoustically insulating surface includes one or more layers of an acoustically insulating material detachably affixed to the surface of the functional component (see 3M page 26).  3M teaches their detachably affixed isolation and barrier solutions have strong holding power and dramatically reduce component rattles and vibrations.


Regarding claims 5, 12 and 14, CN ‘416 is vague regarding manufacturing details of the acoustically insulating surface other than it may be a foaming material and thus does not expressly disclose:
Claim 5: wherein the acoustically insulating surface is selected from the group consisting of a polypropylene material, a micro perforated metallic material, a vinyl vibration absorption material, a porous absorber panel, a resonant absorber panel, a sound deadening paint material, and a polyurethane foam material
Claim 12: wherein the acoustically insulating material is selected from the group consisting of a polypropylene material, a micro perforated metallic material, a vinyl vibration absorption material, a porous absorber panel material, a resonant absorber panel material, a sound deadening paint material, and a polyurethane foam material
Claim 14: wherein the acoustically insulating material is selected from the group consisting of a polypropylene material, a micro perforated metallic material, a vinyl vibration absorption material, a porous absorber panel material, a resonant absorber panel material, and polyurethane foam

3M, however, teaches an array of automotive acoustic insulating solutions, including wherein the acoustically insulating surface is a porous absorber panel (see 3M page 13 and 3M Thinsulate Acoustic Insulation Fender Liner).  3M teaches Thinsulate Acoustic Insulation are engineered to provide 
It would have been obvious to one of ordinary skill in the art at the time of effective filing to utilize a known method of acoustic insulation, such as the porous absorber panel as taught by 3M, on the apparatus of CN ‘416 as a means to support vehicle mass reduction or achieve a lower profile for the functional component.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                             /DANA K TIGHE/Examiner, Art Unit 3762        

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762